



Exhibit 10.1
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of December 7, 2018,
by EACH OF THE ENTITIES IDENTIFIED AS “JOINING PARTIES” ON THE SIGNATURE PAGES
OF THIS JOINDER AGREEMENT (each individually, a “Joining Party” and
collectively, the “Joining Parties”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of that certain Third Amended and
Restated Credit Agreement dated as of April 27, 2018 (as the same has been and
may be further varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated, the “Credit Agreement”) by and among Carter
Validus Operating Partnership II, LP (the “Borrower”), KeyBank National
Association, for itself and as Agent, and the other Lenders from time to time
party thereto. Terms used but not defined in this Joinder Agreement shall have
the meanings defined for those terms in the Credit Agreement.
RECITALS
A.    Each Joining Party is required, pursuant to §5.5 of the Credit Agreement,
to become an additional Subsidiary Guarantor under the Guaranty, the Indemnity
Agreement and the Contribution Agreement.
B.    Each Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, each Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, the Indemnity Agreement and the other Loan Documents with respect to
all the Obligations of the Borrower now or hereafter incurred under the Credit
Agreement and the other Loan Documents, and a “Subsidiary Guarantor” under the
Contribution Agreement. Each Joining Party agrees that such Joining Party is and
shall be bound by, and hereby assumes, all representations, warranties,
covenants, terms, conditions, duties and waivers applicable to a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty, the
Indemnity Agreement, the other Loan Documents and the Contribution Agreement.
2.Representations and Warranties of Joining Parties. Each Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by such Joining Party to Agent on or
prior to the date hereof and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in the Credit Agreement), the representations and warranties
contained in the Credit Agreement and the other Loan Documents applicable to a
“Guarantor” or “Subsidiary Guarantor” are true and correct in all material
respects as applied to each such Joining Party as a Subsidiary





--------------------------------------------------------------------------------





Guarantor and a Guarantor on and as of the Effective Date as though made on that
date. As of the Effective Date, all covenants and agreements in the Loan
Documents and the Contribution Agreement of the Subsidiary Guarantors apply to
the Joining Parties and no Default or Event of Default shall exist or might
exist upon the Effective Date in the event that any of the Joining Parties
becomes a Subsidiary Guarantor.
3.Joint and Several. Each Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Contribution Agreement and the Indemnity Agreement
heretofore delivered to the Agent and the Lenders shall be a joint and several
obligation of such Joining Party to the same extent as if executed and delivered
by such Joining Party, and upon request by Agent, will promptly become a party
to the Guaranty, the Contribution Agreement and the Indemnity Agreement to
confirm such obligation.
4.Further Assurances. Each Joining Party agrees to execute and deliver such
other instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
6.Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
7.Effective Date. The effective date (the “Effective Date”) of this Joinder
Agreement is December 7, 2018.
[SIGNATURES ON FOLLOWING PAGE]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
“JOINING PARTY”
HCII-3&5 MEDICAL PARK DRIVE, LLC,
HCII-1200 NORTH MAIN STREET, LLC,
HCII-124 SAWTOOTH OAK STREET, LLC,
HCII-23157 I-30 FRONTAGE ROAD, LLC,
HCII-2412 AND 2418 NORTH OAK STREET, LLC, and
HCII-12499 UNIVERSITY AVENUE, LLC, each a Delaware limited liability company


By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By:    /s/ Lisa Collado    
Name:     Lisa Collado
Title:    Authorized Agent    


ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:    /s/ Kristin Centracchio        
Name: Kristin Centracchio
Title: Vice President


[Signature Page to Joinder Agreement]